340 S.W.3d 344 (2011)
STATE of Missouri, Respondent,
v.
Craig Dion COWARD, Appellant.
No. WD 70867.
Missouri Court of Appeals, Western District.
April 26, 2011.
Craig A. Johnston, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Craig D. Coward appeals his conviction, after a jury trial in the Circuit Court of Cass County, for the Class A felony of domestic assault in the first degree, pursuant to section 565.072, RSMo Cum.Supp. 2008. On appeal. Coward argues that the trial court erred in excluding certain evidence. We affirm in this per curiam order and have provided the parties a legal memorandum explaining our ruling. Rule 30.25(b).